Citation Nr: 0638751	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for type II diabetes 
mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the benefit sought on 
appeal.  


FINDING OF FACT

The veteran's diabetes mellitus has not required regulation 
of activities. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in November 2002, February 2005, and May 
2006.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered, the pertinent laws 
and regulations and a rationale for the decision reached in 
denying the claim.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder. 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 20 percent disability 
evaluation for his type II diabetes mellitus pursuant to 38 
C.F.R. § 4.119, Diagnostic Code 7913.  Under that Diagnostic 
Code, a 20 percent disability evaluation is assigned for 
diabetes mellitus requiring insulin and restricted diet; or, 
an oral hypoglycemic agent and restricted diet.  A 40 percent 
disability evaluation is contemplated for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating applies if the disorder 
requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated. 

Taking into account all relevant evidence, the Board finds 
that the veteran is not entitled to an evaluation in excess 
of the currently assigned 20 percent evaluation for his type 
II diabetes mellitus.  The record clearly shows that the 
veteran's diabetes requires insulin and restricted diet.  
However, there is no medical evidence that demonstrates that 
the veteran diabetes requires regulation of activities.  In 
fact, VA examinations of March 2005 and June 2004 
specifically found that the veteran did not have any 
restrictions or regulations in his activities due to his 
diabetes.  

Since the need for insulin and a restricted diet is 
contemplated for the currently assigned 20 percent 
evaluation, the veteran must show that his diabetes requires 
regulation of activities in order to warrant the next higher 
40 percent evaluation.  In the absence of such medical 
evidence, a higher evaluation for the veteran's diabetes is 
not warranted.  

The Board acknowledges the testimony presented by the veteran 
and his wife at an RO hearing in May 2004 and before the BVA 
in June 2006.  At both hearings, the veteran and his wife 
testified to the difficulties the veteran had in performing 
daily activities due to his diabetes, and discussed the 
activities the veteran was now unable to participate in due 
to his diabetes.  The Board also acknowledges the letter from 
the veteran's daughter dated March 2005, which details some 
of the daily restrictions in activities that the veteran 
experiences.  

However, while there is medical evidence that the veteran's 
diabetes requires treatment with insulin and a restricted 
diet for control, there is no medical evidence that the 
veteran's diabetes requires regulation of activities to 
control his diabetes.  Indeed, the medical evidence shows 
that a regulation of the veteran's activities has not been 
prescribed, as demonstrated by the March 2005 and June 2004 
VA examination reports.  In sum, while the veteran contends 
that the service-connected disorder has increased in 
severity, as a layperson he is only competent to report 
observable symptoms - not clinical findings which are applied 
to VA's Schedule for Rating Disabilities.  Compare  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) and Massey v. Brown, 7 
Vet. App. 204 (1994).

Therefore, the Board finds that the preponderance of the 
evidence of record is against a grant of a rating higher than 
20 percent for the veteran's type II diabetes mellitus.  As 
the preponderance of the evidence is against a rating higher 
than 20 percent, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating higher than 20 percent must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

An evaluation in excess of 20 percent for type II diabetes 
mellitus is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


